FILED
                            NOT FOR PUBLICATION                             NOV 22 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-56251

              Plaintiff-Appellee,                D.C. No. 2:14-cv-04648-DSF-
                                                 AGR
 v.

$11,052.00 IN U.S. CURRENCY,                     MEMORANDUM*

              Defendant,

  v.

KENNETH LAMAR SPRATT, AKA Ken
Sparks,

              Movant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Spratt’s
request for oral argument, set forth in his reply brief, is denied.
      Kenneth Lamar Spratt, AKA Ken Sparks, appeals pro se from the district

court’s order denying his Federal Rule of Civil Procedure 60(b) motion for relief

from judgment in a civil forfeiture action under 21 U.S.C. § 881(a)(6). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the denial of a motion

under Rule 60(b)(4). United States v. $277,000 U.S. Currency, 69 F.3d 1491, 1493

(9th Cir. 1995). We review for an abuse of discretion the denial of a motion under

any other subsection of Rule 60(b). Casey v. Albertson’s Inc., 362 F.3d 1254,

1257 (9th Cir. 2004). We affirm.

      The district court did not abuse its discretion by denying Spratt’s motion for

relief from judgment under Rule 60(b)(1), (3), (5), or (6) because Spratt failed to

demonstrate any basis for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (setting forth grounds for relief

from judgment under Rule 60(b)).

      The district court properly denied Spratt’s Rule 60(b)(4) motion because the

forfeiture complaint filing deadline at 18 U.S.C. § 983(a)(3)(A) does not apply

here, as the government did not commence nonjudicial civil forfeiture proceedings.

See 18 U.S.C. § 983(a)(1)(A) (governing “nonjudicial civil forfeiture

proceeding[s]”); United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 271

(2010) (setting forth requirements for obtaining relief under Rule 60(b)(4)).


                                          2                                     15-56251
      To the extent that Spratt challenges the district court’s prior orders, we lack

jurisdiction because Spratt did not file a timely notice of appeal after the district

court entered judgment on October 3, 2014. See Fed. R. App. P. 4(a)(1)(B) (notice

of appeal must be filed within 60 days after entry of judgment if one of the parties

is the United States); Stephanie-Cardona LLC v. Smith’s Food & Drug Ctrs., Inc.,

476 F.3d 701, 703 (9th Cir. 2007) (“A timely notice of appeal is a non-waivable

jurisdictional requirement.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Spratt’s requests for return of the defendant funds and an award of interest

and fees are denied.

      AFFIRMED.




                                            3                                     15-56251